Citation Nr: 0844225	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nose disability. 

3.  Entitlement to an increased rating in excess of 40 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

At his November 2006 hearing before a Decision Review 
Officer, the veteran  requested to withdrawal the issues of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
refractive error and service connection for upper respiratory 
disability.  A Substantive Appeal may be withdrawn on the 
record at a hearing.  38 C.F.R. § 20.202.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
those issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9 received in June 2005, the veteran requested 
a central office hearing before a Veterans Law Judge.  In a 
December 2008 correspondence, the veteran clarified that he 
would like a video conference hearing.  Accordingly, the 
veteran should be scheduled for a video conference hearing 
before a Veterans Law Judge at the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge at the RO.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




